DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/210,944, 14/794,285, 13/830,574, 13/135,783, 12/928,260, 12/653,645, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  For example, the applications fail to provide support for “a first one-way valve coupled to said first 

Allowable Subject Matter
Claims 1, 4-6, 8-10, 13, 15-17, 19-20, 24 and 75 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The closest prior art of record, Tarrats (US 4,971,053) or Chen (US 7,387,062 B2), does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the claimed invention of independent claim 1, which recites, inter alia “wherein said receptacle comprises a rigid receptacle or a flexible receptacle disposed between a pair of rigid receptacle end caps disposed a fixed distance apart by a cross member” and/or the claimed invention of independent claim 13, which recites, inter alia “a facemask coupled to said first opening; a receptacle coupled to said second opening; a fluid outlet port defining an aperture disposed in said receptacle; and a filter coupled to said aperture disposed in said receptacle”, and/or the claimed invention of 
Tarrats teaches a barrel, a plunger, a face mask, and first and second one-way valves but is silent to a receptacle with a pair of rigid receptacle end caps disposed a fixed distance apart by a cross member or a receptacle with a filter coupled to an aperture disposed therein. It would not have been obvious to one of ordinary skill in the art to modify Tarrats without additional teaches of the claimed receptacles. Chen teaches a plunger with three concentric rings having seals therebetween, but fails to disclose a plunger retaining ring having a radially inwardly directed annular lip, the plunger retainer ring removably coupled to the barrel proximal end with said plunger extending through said plunger retainer ring opening. Again, it would not have been obvious to one of ordinary skill in the art to modify Tarrats and/or Chen with the claimed plunger retainer ring without additional teachings found in the art.
Because none of the prior art documents teach the apparatuses as claimed, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the technical solutions of claims 1,13 and 19 according to the prior art documents or a combination thereof. Therefore, in view of the prior art at its deficiencies, Applicant’s invention is rendered novel and non-obvious and thus is allowable as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH A SIMPSON/Primary Examiner, Art Unit 3771